Citation Nr: 1133115	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-19 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for right foot hallux valgus.  

2.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from April 1987 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge in July 2010.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of an initial disability evaluation in excess of 10 percent for lumbar degenerative disc disease is addressed in the REMAND portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

At his July 2010 Travel Board hearing, the Veteran, through testimony and in writing, indicated that he wished to withdraw his appeal as to the issue of a disability evaluation in excess of 10 percent for right foot hallux valgus.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as it relates to the issue of an evaluation in excess of 10 percent for hallux valgus of the right foot, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


Hallux Valgus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204.  The Veteran, at his July 2010 hearing, withdrew his appeal as to the issue of an evaluation in excess of 10 percent for right foot hallux valgus.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to an evaluation in excess of 10 percent for right foot hallux valgus, is dismissed.


REMAND

As it relates to the issue of a higher initial evaluation for the Veteran's service-connected lumbar degenerative disc disease, the Board notes that at the time of his July 2010 hearing, the Veteran indicated that the symptomatology associated with his low back disorder had increased in severity.  He testified that he was now using a cane 100 percent of the time and that he had pain and numbness in his legs.  The Veteran also reported having incontinence.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Moreover, the last comprehensive VA examination afforded the Veteran occurred in August 2005.  As such, an additional VA examination to determine the current severity of the lumbar spine disability is warranted.  

The Board further notes that the Veteran testified that he continued to receive treatment for his low back at the Smyrna VA outpatient clinic.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  The Board notes that the last VA treatment records associated with the claims folder date back to July 2009.  As such, an attempt to obtain up-to-date records is in order.  

The Board further notes that the Veteran has reported and testified on several occasions as to having undergone emergency back surgery on March 20, 2010.  The Board observes that there have been several treatment records, including a hospital treatment record showing observations and tests performed in March 2010, associated with the claims folder, but there is no indication that the Veteran underwent lumbar spine surgery on March 20, 2010.  The Board notes that in a March 30, 2010, document entitled "Report of General Information" it was indicated that the Veteran had undergone surgery for his lower back at Kennestone Hospital on March 20, 2010.  To clear up any discrepancy with regard to the claimed surgery and any other treatment, the Veteran should be asked to identify all treatment facilities and physicians who have treated him for any low back disorder, and to provide proper authorizations so that these treatment records may be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran provide the names, dates, and addresses of all health care providers and treatment facilities that have treated him for any low back disorder from 2005 to the present, to include any surgeries performed during this time.  After obtaining proper authorization from the Veteran, obtain and associate these records with the claims folder.  

2.  Obtain copies of all records of the Veteran's treatment from the Smyrna, Georgia, VAMC since July 2009.

3.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the symptoms and severity of his service-connected lumbar degenerative disc disease.

All tests and studies deemed necessary by the examiner(s) should be performed.  The examiner(s) should report the range of motion of the thoracolumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner(s) should describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year.  The examiner(s) must also indicate if the Veteran's lumbar degenerative disc disease results in bladder or bowel impairment, and if so the severity of each.  

The examiner(s) must also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner(s) should so state.

4.  After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the remaining issue on appeal.  

If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


